Title: David Hartley to the American Peace Commissioners: Propositions for the Definitive Treaty, [19 June 1783]
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          When the American peace commissioners saw David Hartley at Versailles
            on Tuesday, June 17, they told him that Congress had issued an order on April 24 opening
            American ports to British vessels—or so they understood from credible private
              sources. They were expecting official
            confirmation in the dispatches from America that were due to arrive any day. In
            reporting this to Fox, Hartley observed that if it were true, it would obviate the need
            for a commercial convention. As the Americans had responded to his proposed article of
            June [14–18] with silence, a reaction he considered “very significant,” Hartley believed
            that they should focus on concluding the definitive treaty. Indeed, he told Fox, he and
            the commissioners had arranged to meet on June 19 “to draw up a project of the
            definitive treaty.”
          
          At the June 19 meeting, held at Franklin’s residence, the parties agreed to suspend
            negotiations for a temporary commercial convention “upon the presumption of the American
            Ports being actually open to British Ships.” Hartley then presented the commissioners
            with this set of propositions, calling them “Memorandums for consideration” since they
            were subject to Fox’s approval. They
            were prompted by the complaints of Quebec fur traders, who had lost access to American
            furs. Fox had forwarded these complaints to Hartley in April, along with instructions on
            what to propose by way of regulations.
         
          
            [June 19, 1783]
          
          Mr Hartleys Propositions for the definitive Treaty.
          1. That Lands belonging to Persons of any Description, which have not
            actually been sold, Shall be restored to the old Possessors without Price.
          2. That an equal and free Participation of the different carrying
            Places, and the Navigation of all the Lakes and Rivers of that Country, through which
            the Water Line of Division passes, between Canada and the United States Shall be enjoyed
            fully and uninterruptedly by both Parties.
          3. That in any Such Places, within the Boundaries assigned, generally
            to the American States as are adjoining to the Water Line of Division and
            which are not Specifically under the Dominion of any one State, all Persons at present
            resident, or having Possessions or Occupations as Merchants or otherwise may remain in
            peaceable Enjoyment of all civil Rights and in Pursuit of their respective
            Occupations.
          4. That in any Such Places adjoining to the Water Line of Division,
            as may be under the Specific Dominion of any particular State, all Persons at present
            resident, or having Possessions or Occupations, as Merchants or otherwise, may remain in
            the peaceable Enjoyment of all civil Rights, and in pursuit of their Occupations untill
            they Shall receive Notice of Removal from the State to which any Such Place may
            appertain; and that upon any Such Notice of Removal a Term of three Years Shall be
            allowed for Selling or withdrawing their valuable Effects, and for Settling their
            Affairs.
          5. That his Britannic Majestys Forces not exceeding [blank] in Number, may continue in the Posts now occupied by
            them contiguous to the Water Line, for the Term of Three Years, for the Purpose of
            Securing the Lives, Property and Peace of any Persons Settled in that Country, against
            the Invasion or Ravages of the neighbouring Indian Nations, who may be Suspected of
            retaining Resentments in Consequence of the late War.
          6. That no Tax or Impost whatsoever Shall be laid on any Articles of
            Commerce, passing or repassing through the Country, but that the Trade may be left
            entirely open for the Benefit of all Parties interested therein.
        